DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Interpretation
	The Examiner notes that since the preamble indicates converting methane in claims 1, 3 and 5, and that methane is passed through a methane thermal olefination reactor to produce an effluent comprising ethylene, methane must be a reactant and cannot be considered a non-reactive diluent which happens to be present in a process such as cracking of C2+ hydrocarbons. It is noted that the prior art does discloses processes comprising pyrolysis of C2+ hydrocarbon feeds additionally comprising methane as a non-reactive diluent operated at the same or overlapping conditions to form a product comprising ethylene. However, said processes are not considered to read on the claims as presented as the methane is not considered to be a reactant which is converted to ethylene. 
	Furthermore, the claims are being interpreted as the effluent comprising greater than 80 wt% of ethylene is produced and recovered directly from the methane thermal olefination reactor and is not a product that is isolated, separated or purified from an effluent. The Applicants specification does not disclose or illustrate that the claimed effluent is a portion separated from an effluent and appears to suggest that the MTO unit produces high concentrations of ethylene which indicates that the high concentration of ethylene is characteristic of the effluent produced directly from the MTO reactor. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 3 and 5 recites passing methane through a methane thermal olefination reactor operating without a dehydrogenation catalyst. There is a lack of descriptive support for the negative limitation in the claims. While the specification states “The MTO cracking unit is operated above 900oC at pressures above 150 psig without the requirements for a catalyst to produce high concentrations (e.g. > 80%) of C2H4” and “Some variations of the MTO process may utilize specialized catalysts including those with compounds to promote or accelerate the reaction”, the specification does not provide sufficient descriptive support for excluding dehydrogenation catalysts specifically, while allowing for other catalysts. The specification also fails to describe what catalysts are to be considered MTO specialized catalysts and whether MTO specialized catalysts are to be considered catalysts with or without dehydrogenation function. It is also not clear whether the Applicant intended to exclude all catalysts from the methane thermal olefination reactor or just catalysts with dehydrogenation function. The Examiner notes that the recitation of “no catalyst” and “specialized catalyst” does not reasonably lead those skilled in the art to any particular catalysts which are to be specifically excluded. With a lack of adequate description in the specification regarding dehydrogenation catalysts and MTO specialized catalysts, and since MTO specialized catalysts as described in the specification is not considered conventional or known in the art, the negative limitation in the claims is considered to fail to comply with the written description requirement. 
The Examiner notes that while there is a presumption that an adequate written description of the claimed invention is present when the application is filed, issues of adequate written description may arise even for original claims when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would have recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. See MPEP 2163 I. A. 

Claim 1 recites passing a C2-5 feedstream comprising at least 90 wt% C2-5 feed alkanes through a C2-5- thermal olefination reactor operating without a dehydrogenation catalyst. There is a lack of descriptive support for the negative limitation in the claims. While the specification states “The olefination is performed at a high-temperature with no catalyst required”, the specification does not provide sufficient descriptive support for excluding dehydrogenation catalysts specifically, while allowing for other catalysts. The Examiner notes that the recitation of “no catalyst” does not reasonably lead those skilled in the art to any particular catalysts which are to be excluded. It is not evident from the specification whether the claimed “without a dehydrogenation catalyst” covers all catalysts or just catalysts with a dehydrogenation function, and whether the claim was intended to exclude all catalysts. With a lack of adequate description in the specification regarding dehydrogenation catalysts, the negative limitation in the claims is considered to fail to comply with the written description requirement. 
The Examiner notes that while there is a presumption that an adequate written description of the claimed invention is present when the application is filed, issues of adequate written description may arise even for original claims when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would have recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. See MPEP 2163 I. A.  

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988). These factors are: the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary. The examiner will discuss these factors as they apply to the instant invention.
The claimed invention is directed to a methane thermal olefination reactor operating without a dehydrogenation catalyst and without steam, operated at a temperature of at least 900oC and a pressure of at least 150 psig to produce an effluent stream comprising greater than 80 wt% ethylene. 
The claims are broad in the recitation of methane thermal olefination because the term is not conventional or known in the art, and it is not clear what reaction or reaction pathway is being performed to arrive at the ethylene end product. It is not clear whether the MTO reactor contains a catalyst or specialized component in the reactor to allow for the production of high concentrations of ethylene. The Applicant describes the basic chemistry of MTO is 2CH4 -> C2H4 + 2H2 and discloses that MTO cracking produces high concentrations of ethylene without a catalyst, but further recites that some variations of the MTO process may utilize specialized catalysts including those with compounds to promote or accelerate the reaction. 
In the prior art, conversion of methane to ethylene is known to be carried out with and without catalysts. Yamaguchi et al. (U.S. Patent No. 4,929,797) discloses a method for producing hydrocarbons having two carbon atoms which comprises introducing methane gas into a reactor downwardly from the top utilizing a specialized reactor configuration to dehydrogenate and dimerize the methane gas at temperatures from 900 to 1500oC (Abstract; col. 2, lines 54-56). Yamaguchi teaches that the composition of C2 hydrocarbons produced by the reaction may be about 95% ethylene at 1200 to 1300oC (col. 4, lines 10-11), but fails to disclose or reasonably suggest that an effluent comprising greater than 80 wt% ethylene is produced from the reactor since the yield of C2 hydrocarbons is not greater than 80 wt% (see Fig. 2). As the effluent does not have greater than 80 wt% C2 hydrocarbons, the effluent cannot have greater than 80 wt% ethylene. 
Matturro et al. (U.S. Patent No. 5,162,599) discloses a process for thermal conversion of methane into unsaturated gaseous hydrocarbons, especially olefins, comprising compressing and expanding methane and an inert gas to provide a temperature of adiabatic compression of from about 900oC to 3000oC and recovering gaseous hydrocarbons (Abstract; claim 1). Matturro does not produce an effluent comprising greater than 80 wt% ethylene.
Nagaki et al. (US 2016/0362351 A1), discloses a process for producing C2+ hydrocarbons and H2 comprising introducing methane into a reactor, heating the methane to generate free radicals which react to form the C2+ hydrocarbons and H2 (Abstract). Nagaki discloses temperatures of greater than 900oC and pressures greater than 150 psig ([0097]-[0099]). However, Nagaki discloses that the reaction involves hemolytic scission of the C-H bond and dehydrogenation of alkanes, and utilizes catalysts which promote the reactions ([0085]; [0115]-[0135]). In view of the lack of written description requirement discussed above, it is not clear whether the catalyst of Nagaki is considered a dehydrogenation catalyst or not, or whether the catalyst can be considered a specialized MTO catalyst. 
Hershkowitz et al. (US 2016/0176781 A1), discloses pyrolysis of a hydrocarbon feed comprising methane as a non-reactive diluent at temperatures from 850 to 1200oC and a pressure greater than 120 psig ([0019]; [0082]; [0084]). The process utilizes a hydrocarbon feed comprising C2+ hydrocarbons and methane as a diluent to produce an effluent comprising ethylene (Fig. 3, [0092]; [0101]). The process does not produce an effluent comprising greater than 80 wt% ethylene. 
Therefore, the prior art discloses (1) processes in which methane is converted to ethylene at the same or overlapping conditions as claimed, yet do not produce effluents comprising greater than 80 wt% ethylene, and (2) processes in which methane is passed through a reactor at the same or overlapping conditions as claimed and produces effluents comprising ethylene, yet the methane is considered a non-reactive diluent. 
Although there may be some small degree of predictability that methane can be cracked at high temperatures to form methyl radicals which couple to form ethylene, or can be converted to ethylene through a reaction pathway involving C-H bond scission, methyl radical coupling and dehydrogenation, there is a lack of predictability that such reactions/processes will produce an effluent having greater than 80 wt% ethylene. Absent an exact description of any required or critical components (e.g. catalysts, reactor configuration, conditions other than pressure and temperature) that allow the claimed MTO process to achieve greater than 80 wt% ethylene when the prior art which is operated at the same conditions fails to achieve the claimed amount of ethylene, a skilled artisan will not be enabled to practice the invention as claimed. 
The instant disclosure provides little to no guidance as to how the MTO process is actually practiced, what MTO specialized catalysts are suitable for use which are not dehydrogenation catalysts, what reactors are suitable, or any additional information that a skilled artisan would need to achieve the same result as claimed. Since MTO, as defined by the Applicant, is not a conventional term in the art, one of ordinary skill would not be expected to readily understand what catalysts, reactors, or other process characteristics are to be used in the claimed process step. 
The specification provides no example of the methanol olefination reactor operated at the claimed conditions and achieving the product stream comprising greater than 80 wt% ethylene. 
As a result, the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance, as the claimed methane thermal olefination is not conventional, there does not appear to be any predictability or reasonable expectation of success that contacting methane in a reactor at the claimed conditions would produce an effluent comprising greater than 80 wt% ethylene, there is a lack of working examples, and the specification lacks adequate description of the claimed essential feature need to fully understand the claims and practice the invention as claimed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/382,465 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a method for methane thermal olefination comprising passing methane through a methane thermal olefination reactor, operated without a catalyst and without steam, to produce an effluent comprising ethylene. 
The claims differ in the claimed temperature, pressure and ethylene concentration ranges. However, the temperature, pressure and ethylene concentration ranges of the conflicting claim overlap the ranges of the rejected claim. As such, the conflicting claim encompasses embodiments that are not patentably distinct from the rejected claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772